Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In  this case, the claim language is confusing because:
Claims 11, 17, 24: it is not clear how the temperature is to be sensed and provided to a user. It is not clear from the claims what particular element in the body of the claim is responsible for sensing temperature. 
The dependent claims are rejected by virtue of their dependency on claims 11, 17, 24, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


            Claims 11-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2000009547 [hereinafter JP] in view of Mahony et al. (U.S. 7215212) [hereinafter Mahoney] and Nakano et al. (U.S. 20110037502) [hereinafter Nakano].
         JP discloses a display panel and a temperature sensor incorporated in the display panel, the temperature sensor comprising a ring oscillator formed by an odd number (thus, 2n+1) of CMOS inverters (for claims 14,16, 21, 23, 28, 30) in series/ loop (claim 1 of JP), measuring an oscillation  frequency of the ring oscillator [0010], [0011].
JP does not explicitly teach a plurality of switches, two terminals of each switch, correspondingly coupled to two terminals of an even number of inverters, which are coupled continuously, among the odd number of inverters.
Mahoney does not explicitly teach switches, as stated in claims 11, 17, 24.
For claims 11-14, 17, 20, 21, 24, 27, 28: Mahoney teaches (Abstract, Fig. 3) a temperature sensor/ ring oscillator comprising (among other) an odd number of inverters and switch/                                                                                                 / switch terminals 3301 and 3302 disposed between a set of the inverters, wherein a set M is an even number (col. 3, line 45), thus, the switches/ switch terminals are coupled to two terminals of an even number (M=2, 4, etc.) of the inverters in series. 
Therefore, it is considered that, if the set M=2, then the number of switches/ switch terminals connected to first inverter and to the second inverter will be n=2.

Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to add a plurality of switches to the ring oscillator, so as to control the number of the invertor forming the loop for deriving a desired oscillation/ frequency signal of the ring oscillator, as very well known in the art.
Official Notice is taken with respect to claims 18, 19: the particular positioning of the temperature detector circuit would depend on the position/ location of the interest. Furthermore, it was held that there would be no invention in shifting the temperature sensing circuit to a different position since the operation of the device would not thereby be modified. See In re Japikse, 86 USPQ 70 (CCPA 1950).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to position the temperature sensing circuit to a position the most susceptible to overheating, so as to allow the operator to detect temperature, control temperature and take necessary actions.
Nakano discloses in Fig. 8 a ring oscillator comprising in series connected inverters and having a plurality of switches wherein two terminals of each switch coupled to two terminals of connected invertors (see switch 62i). 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to use one switch with two terminals instead of two switches, so as to minimize the number of elements in the circuit, thus, minimize the number of heatable elements, thus, hotspots.
        Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney in view of Nakano et al. (U.S. 20110037502) [hereinafter Nakano].
Mahoney teaches (Abstract, Fig. 3) a temperature sensor/ ring oscillator comprising (among other) an odd number of inverters and switch/                                                                                                                                                                                                      / switch terminals 3301 and 3302 disposed between a set of the inverters, wherein a set M is an even number (col. 3, line 45), thus, the switches/ switch terminals are coupled to two terminals of an even number (M=2, 4, etc.) of the inverters in series. 
Therefore, it is considered that, If the set M=2, then the number of switches/ switch terminals connected to first inverter and to the second inverter will be n=2.
Mahoney does not explicitly teach that switches are switch terminals.
Nakano discloses in Fig. 8 a ring oscillator comprising in series connected inverters and having a plurality of switches wherein two terminals of each switch coupled to two terminals of connected invertors (see switch 62i). 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to use one switch with two terminals instead of two switches, so as to minimize the number of elements in the circuit, thus, minimize the number of heatable elements, thus, hotspots.
        Claims 17-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney and Nakano et al. (U.S. 20110037502) [hereinafter Nakano], as applied to claims above, and further in view of JP.
          JP discloses a display panel and a temperature sensor incorporated in the display panel, the temperature sensor comprising a ring oscillator formed by an odd number (thus, 2n+1) of CMOS inverters (for claims 14,16, 21, 23, 28, 30) in series/ loop (claim 1 of JP), measuring an oscillation  frequency of the ring oscillator [0010].
JP does not explicitly teach a plurality of switches, two terminals of each switch, correspondingly coupled to two terminals of an even number of inverters, which are coupled continuously, among the odd number of inverters.
       Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to combine the temperature sensing circuit with the display of JP, so as to obtain temperature of the display, since it is very well known in the art that the display could overheat.
Official Notice is taken with respect to claims 18, 19: the particular positioning of the temperature detector circuit would depend on the position/ location of the interest. Furthermore, it was held that there would be no invention in shifting the temperature sensing circuit to a different position since the operation of the device would not thereby be modified. See In re Japikse, 86 USPQ 70 (CCPA 1950).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to position the temperature sensing circuit to a position the most susceptible to overheating, so as to allow the operator to detect temperature, control temperature and take necessary actions.
        Claims 11-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Sengoku et al. (U.S. 7093975) [hereinafter Sengoku] in view of JP.
Sengoku teaches in Fig. 12 a temperature detecting circuit comprising a loop of inverters connected in series wherein two/ even number of inverters having switch terminals 7a and 7b connected to them, as shown in the Fig. 12 and claimed by Applicant.
Sengoku does not explicitly teach that the number of the inverters is odd and that the circuit is a part of a display.
JP discloses a display panel and a temperature sensor incorporated in the display panel, the temperature sensor comprising a ring oscillator formed by an odd number (thus, 2n+1) of CMOS inverters (for claims 14,16, 21, 23, 28, 30) in series/ loop (claim 1 of JP), measuring an oscillation  frequency of the ring oscillator [0010].
JP does not explicitly teach a plurality of switches, two terminals of each switch, correspondingly coupled to two terminals of an even number of inverters, which are coupled continuously, among the odd number of inverters.
       Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to combine the temperature sensing circuit with the display of JP, so as to obtain temperature of the display, since it is very well known in the art that the display could overheat.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have odd number of the inverters in series, because: A) it would be a choice of the worker in the field, B) JP states that the temperature sensor that is incorporated in a display would be simplified if it comprised of a loop of an odd number of serially connected inverter to form a ring oscillator for detecting temperature by change in the oscillation frequency (entire disclosure).
Official Notice is taken with respect to claims 18, 19: the particular positioning of the temperature detector circuit would depend on the position/ location of the interest. Furthermore, it was held that there would be no invention in shifting the temperature sensing circuit to a different position since the operation of the device would not thereby be modified. See In re Japikse, 86 USPQ 70 (CCPA 1950).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to position the temperature sensing circuit to a position the most susceptible to overheating, so as to allow the operator to detect temperature, control temperature and take necessary actions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakao (U.S. 5418499) discloses a device in the field of applicant’s endeavor comprising a loop of odd number K of inverters and switching means that uses the (K+1)-th to N-th inverters in the inverter loop/ group (wherein N is an odd number).
Kawakami (U.S. 6188252) discloses a circuit comprising a loop of an odd number (20n+1) of serially connected inverters wherein an even number of inverters 20n-2 and 20n-1 are switched/ disabled together in pair, Fig. 2  according to a switching signal from a frequency detection means..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        April 28, 2021